 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational Longshoremen's Association; Interna-tional Longshoremen's Association #1922; andInternational Longshoremen's Association#1526 and Sea-Land Service, Inc. (Atlantic Di-vision) and District #1, Pacific Coast District,Marine Engineers Beneficial Association, AFL-CIO and Seafarers International Union ofNorth America, Atlantic, Gulf Lakes and InlandWaters District. Case 12-CD-262May 20, 1980DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Sea-Land Service, Inc. (At-lantic Division), herein called the Employer, alleg-ing that International Longshoremen's Association;International Longshoremen's Association #1922;and International Longshoremen's Association#1526, herein called the Respondent, had violatedSection 8(b)(4)(D) of the Act by engaging in cer-tain proscribed activity with an object of forcingor requiring the Employer to assign certain workto its members rather than to employees represent-ed by District #1, Pacific Coast District, MarineEngineers Beneficial Association, AFL-CIO andSeafarers International Union of North America,Atlantic, Gulf Lakes and Inland Waters District,herein called MEBA and SIU, respectively.Pursuant to notice, a hearing was held beforeHearing Officer Marvin P. Jackson on December11, 12, and 13, 1979. All parties appeared and wereafforded full opportunity to be heard, to examineand cross-examine witnesses, and to adduce evi-dence bearing on the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed. Upon the entire record in this proceeding, theBoard makes the following findings:i Respondent has filed a motion asking the Board to accept exhibitspertaining to the proceedings before United States District Judge SidneyAronovitz, which the Hearing Officer rejected, to take administrativerecognition of the contents of these exhibits, and to dismiss the 8(bX4)(D)charge based on the district court proceeding. We hereby grant themotion to the extent we take administrative recognition of the contents ofthe rejected exhibits, but we deny the motion in all other respects as thedistrict court proceedings do not address the issues decided herein.249 NLRB No. 691. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer, a Delaware corporation with a place ofbusiness in Port Everglades, Florida, is engaged inthe containerized ocean transportation business.During the past year, the Employer purchased andreceived at its Port Everglades facility goods andmaterials valued in excess of $50,000 directly fromvendors located outside the State of Florida. Theparties also stipulated, and we find, that the Em-ployer is engaged in commerce within the meaningof Section 2(6) and (7) of the Act and it will effec-tuate the purposes of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Re-spondent, MEBA, and SIU are labor organizationswithin the meaning of Section 2(5) of the Act.III. THE DISPUTEA. Background and Facts of the DisputeOn October 2, 1979,2 the Employer began oper-ating a Paceco shoreside container crane at its PortEverglades, Florida, facility. The Paceco crane isused to load and unload containerized cargo onand off oceangoing vessels. The Employer assignedthe maintenance work on the Paceco crane to oneMEBA member and two SIU members, the MEBAmember supervising the work of the SIU membersalong with performing maintenance duties. TheEmployer assigned the actual operation of thecrane to Respondent's members.On October 2, Respondent's representatives toldthe Employer's director of labor relations that itwanted the Paceco crane maintenance work for itsmembers; that same day Respondent's membersbegan picketing the Port Everglades facility. Theparties stipulated that the purpose of the picketingwas to force the Employer to assign the cranemaintenance work to Respondent's members. Thepicketing lasted approximately 9 hours until UnitedStates District Judge Sidney Aronovitz granted theEmployer a temporary restraining order halting thepicketing and the resultant work stoppage. On Oc-tober 23, a preliminary injunction was granted con-ditioned upon the submission of the dispute to Re-spondent's grievance process, including arbitration.In accordance with the court order, Respondentsubmitted the dispute to its contractual grievancecommittee, the Labor Relations Committee, com-posed of representatives of Respondent and theSoutheast Florida Ports Employees Association2 All dates are 1979, unless otherwise stated. INTERNATIONAL LONGSHOREMEN'S ASSOCIATION; ETC.621(herein SFPEA.). The Employer's stevedore, Har-rington and Company, is a member of SFPEA. OnNovember 1, the Labor Relations Committee, rely-ing solely on Respondent's collective-bargainingagreements with SFPEA, particularly article 22 ofthe "Clerks and Checkers Agreement,"3deter-mined that Respondent had jurisdiction to performthe crane maintenance work. The Employer waspresent at the Committee's hearing and voiced itsobjection to the decision, contending it was boundby its collective-bargaining agreements withMEBA and SIU to award the disputed work totheir members. Neither MEBA nor SIU participat-ed in this proceeding and their contracts were notconsidered by the Committee.On November 6 the Employer filed a chargeagainst Respondent alleging a violation of Section8(b)(4)(D) of the Act. On November 23, JudgeAronovitz confirmed the decision of the Labor Re-lations Committee but ordered the preliminary in-junction to remain in effect pending a determina-tion by the Board in this proceeding.B. The Work in DisputeThe parties agree, and we find, that the work indispute involves the maintenance work on the Em-ployer's Paceco crane in Port Everglades, Florida.This work basically entails performing repair work;routinely checking electrical safety equipment, wirerope, motors, brushes, bearings, and gears; chang-ing wires; and vacuuming dust.C. Contentions of the PartiesRespondent contends that the disputed workshould be awarded to employees it represents basedon article 22 of its "Clerks and Checkers Agree-ment"; the decision of the Labor Relations Com-mittee finding Respondent had jurisdiction to per-form the disputed work; industry practice; econo-my and efficiency of operation; and its members'skills.The Employer, the MEBA, and the SIU contendthat the work in dispute should be awarded to em-ployees represented by the MEBA and SIU on thebasis of the MEBA's and the SIU's collective-bar-gaining agreements with the Employer coveringthe disputed work; the Employer's assignment andpast practice; industry practice; economy and effi-ciency of operation; and the skills of MEBA orSIU members.3 Art. 22 of the "Clerks and Checkers Agreement" provides, "ILApersonnel shall have jurisdiction over maintenance, servicing and repairof all container equipment either owned or leased including roll-on/roll-off and all related equipment. The Employer retains the right to send outfor repairs and servicing all equipment under reasonable manufacturerswarranty or beyond the capabilities of ILA repair facilities."D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonablecause to believe that Section 8(b)(4)(D) has beenviolated and that the parties have not agreed upona method for the voluntary adjustment of the dis-pute.As stated above, the parties stipulated that theobject of Respondent's picketing of the Employer'sPort Everglades facility was to force the Employerto assign the disputed work to employees it repre-sents. There is no evidence that the parties haveadjusted or agreed upon any method for the volun-tary adjustment of the work dispute. The LaborRelations Committee's decision in favor of Re-spondent is not dispositive of the dispute since nei-ther the MEBA nor the SIU were parties to theproceeding.4Accordingly, we find there is reason-able cause to believe that Section 8(b)(4)(D) hasbeen violated and the dispute is properly before theBoard for determination.E. Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to various factors.The following factors are relevant in making thedetermination of the dispute before us:1. Collective-bargaining agreementsThe collective-bargaining agreements betweenthe Employer and the MEBA and the SIU, respec-tively, contain jurisdictional provisions that coverthe work in dispute. Likewise, Respondent's collec-tive-bargaining agreement with the SFPEA gener-ally covers maintenance work on container and re-lated equipment. Accordingly, since both contractsarguably cover the disputed work, we find that thisfactor is not relevant to a determination of this dis-pute.4Local 130, Aluminum Workers International Union, AFL-CIO (TheAmaconda Company Aluminum Division), 222 NLRB 809 (1976); Interna-tional Printing Pressmen and Assistants' Union of North America andAlbany Printing Pressmen and Assistants' Union No. 23 (J. R. Condon Sons. Inc.), 148 NLRB 356 (1964). On May 31, 1979, in a proceeding pur-suant to secs. 23, art. XX, of the AFL-CIO constitution, involving thesame unions and the same type of work as here (but pertaining to theEmployer's Portsmouth. Virginia, facility). Impartial Umpire D.Q. Millsdetermined that the ILA violated sec. 2, art. XX, by claiming the cranemaintenance work and disrupting the collective- bargaining relationshipbetween the Employer and the SIU. The MEBA and the SIU argue thatthis determination favors an assignment of the disputed work here to em-ployees represented by their unions. An art. XX proceeding pertaining tothe Employer's Port Everglades facility has been instituted, but no deter-mination had been made at the time of the 10(k) hearing. In any eventsuch a determination would not dispose of the issue here because the Em-ployer is not a party to art. XX proceedings. 622DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Employer's practiceThe record reveals that the Employer's standardpractice has been to assign the disputed work to atleast one MEBA employee and two SIU employ-ees. The Employer has followed this assignment ofwork at all its facilities across the country since thelate 1960's, when the cranes used to load andunload vessels were moved from the ships to theshore. Accordingly, we find that the Employer'spast practice favors awarding the disputed work tothe employees represented by the MEBA and theSIU.3. Employer preferenceThe Employer has always used employees repre-sented by the MEBA and the SIU to perform thedisputed work. It is satisfied with the results of itsassignment and prefers that they continue to dothis work. Thus, the Employer's preference favorsan assignment of the disputed work to the employ-ees represented by the MEBA and the SIU.ConclusionUpon the record as a whole, and after full con-sideration of all relevant factors involved, we con-clude that the employees represented by theMEBA and the SIU are entitled to perform thework in dispute, and shall therefore award thework in question to them.5s Since there is no evidence that area or industry practice favors onegroup of employees over another, we do not rely on that factor inmaking our determination. Since there is no evidence that one group ofemployees is more qualified to do the work than the other, we do notrely on relative skills as a determinative factor. Since there is no evidencethat the use of one group of employees is more efficient or economicalthan the use of the other, we do not rely on efficiency and economy ofDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in theproceeding, the National Labor Relations Boardmakes the following Determination of Dispute:1. Employees of Sea-Land Services, Inc. (Atlan-tic Division), who are represented by District #1,Pacific Coast District, Marine Engineers BeneficialAssociation, AFL-CIO and Seafarers InternationalUnion of North America, Atlantic, Gulf Lakes andInland Waters District, are entitled to perform thePaceco crane maintenance work at the Sea-LandServices, Inc., Port Everglades, Florida, facility.2. International Longshoremen's Association; In-ternational Longshoremen's Association #1922;and International Longshoremen's Association#1526, are not entitled, by means proscribed bySection 8(b)(4)(D) of the Act, to force or requireSea-Land Services, Inc. (Atlantic Division), toassign the disputed work to employees representedby that labor organization.3. Within 10 days from the date of this Decisionand Determination of Dispute, International Long-shoremen's Association; International Longshore-men's Association #1922; and International Long-shoremen's Association #1526, shall notify the Re-gional Director for Region 12, in writing, whetheror not it will refrain from forcing or requiring theEmployer, by means proscribed by Section8(b)(4)(D) of the Act, to assign the disputed workin a manner inconsistent with the above determina-tion.operation as a determinative factor. Finally, there are no joint board de-terminations that would affect our determination of this dispute.